Citation Nr: 1802493	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of facial injuries, to include injuries of the jaw and teeth. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing before the undersigned in November 2017.  A transcript is of record. 

The Veteran has claimed service connection for headaches, including as secondary to temporomandibular joint dysfunction.  See November 2012 VA Form 9; November 2017 Hearing Transcript.  This issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A further attempt to obtain any possible outstanding service treatment records should be made.  The Veteran states that he received treatment for injury to the jaw on multiple occasions during service, including stitches, removal of lower front teeth and placement of a bridge, and correction of an irregular bite.  See, e.g., November 2012 VA Form 9; November 2017 Hearing Transcript.  The service treatment records, which include a dental record at separation listing restorations and treatments completed during service, do not document such treatment.  The Veteran states that he received the treatment at Roosevelt Roads Naval Base in Puerto Rico, and at Camp Lejeune.  On remand, the AOJ should contact the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) and request any in-patient clinical records associated with the hospitals at these installations.  Although the Naval Base at Roosevelt Roads has been closed, the NPRC may be able to determine whether any hospital records were transferred to a different facility.  

The AOJ must also assist the Veteran in obtaining relevant private treatment records.  In this regard, letters dated in November 2012 and November 2016 from the Veteran's private treating dentist, S.P. states that the Veteran has been his patient since 1989, and that he has treated him for his temporomandibular joint syndrome (TMJ) throughout these years.  Moreover, the Veteran submitted a July 2008 authorization to obtain records from S.P.'s office (VA Form 21-4142).  However, the file does not reflect that the RO ever requested the records.  On remand, the Veteran should be provided a new authorized release form (the previous one has expired) for these records, and appropriate efforts must be made to obtain them.  

A new VA medical opinion is also warranted.  The March 2012 VA opinion concludes that the Veteran had no residual disability arising from injury to the jaw during service, explaining that there was "poor documentation" of the incident with no mention of a fractured jaw.  While this is true, a March 1963 service treatment record does reflect that the Veteran was hit in the head, with an entry a day later noting that the Veteran had possible TMJ syndrome, and that he should return to the dentist if his ear continued to hurt.  Moreover, the letters from the Veteran's dentist, S.P., state that the Veteran currently has TMJ.  Thus, the examiner must comment on the likelihood that the Veteran's current TMJ syndrome may be linked to the TMJ in service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to fill out and return a new authorized release form for the office of S.P. (see letters dated in November 2012 and November 2016, and July 2008 VA Form 21-4142) pertaining to dental treatment from 1989 forward.  Appropriate efforts must then be made to obtain these records if he has authorized their release.  He should also be invited to submit these records himself. 

2. Request the NPRC via PIES to send any in-patient clinical records pertaining to dental treatment from March 1963 to June 1964 associated with the naval hospitals at Roosevelt Roads Naval Base in Puerto Rico and at Camp Lejeune.  (The base at Roosevelt Roads has been closed, but the NPRC may be able to determine whether and to where the records were transferred.)  The AOJ should also contact any other appropriate entity that may house the records (as determined within its discretion).  

3. Request the Veteran's service personnel records pertaining to his active service period from June 1960 to June 1964 and add them to the file. 

4. Then, after the above development has been completed to the extent possible, request the examiner who rendered the March 2012 opinion to provide a supplemental opinion, as specified below.  If an opinion cannot be obtained from this examiner within a reasonable time frame, the opinion may be rendered by a different medical professional. 

The examiner must provide an opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran has current TMJ syndrome (and/or associated residuals or complications, including a scar and malocclusion), that is linked to the head injury that occurred in March 1963.  The examiner must specifically comment on the March 1963 service treatment record noting that the Veteran had possible TMJ syndrome, and that he should return to the dentist if his ear continued to hurt.  

5. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





